Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 1 of 12 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

   RIFLE HOLDINGS, LLC and RIFLE, INC. d/b/a
   RIFLE PAPER CO.,                                   CASE NO.: 6:20-CV-1646

          Plaintiffs,

   v.                                                 COMPLAINT AND DEMAND FOR JURY
                                                                  TRIAL
   PETCO ANIMAL SUPPLIES STORES, INC.,
                                                         (INJUNCTIVE RELIEF SOUGHT)
          Defendant.


         Plaintiffs Rifle Holdings, LLC (“Rifle Holdings”) and Rifle, Inc. d/b/a Rifle Paper Co.

  (“Rifle Paper,” and together with Rifle Holdings, “Plaintiffs”) sue Defendant Petco Animal

  Supplies Stores, Inc. (“Petco”) and allege:

                              PARTIES, JURISDICTION, AND VENUE

         1.       Rifle Holdings is a Florida limited liability company having its principal place

  of business in Winter Park, Florida.

         2.       Rifle Paper is a Florida corporation having its principal place of business in

  Winter Park, Florida.

         3.       Petco is a Delaware corporation having its principal place of business in

  California.

         4.       Pursuant to 28 U.S.C. §§ 1331 and 1338(a), this Court has subject matter

  jurisdiction because Plaintiffs’ claims arise under the Federal Copyright Act of 1976, 17 U.S.C.

  § 101 et seq. (the “Copyright Act”).
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 2 of 12 PageID 2




         5.        This Court has personal jurisdiction over Petco because Plaintiffs’ claims arise

  out of Petco operating, conducting, engaging in, or carrying on a business venture in Florida

  and this District and committing a tortious act in Florida and this District. Among other things,

  (i) Petco operates numerous retail stores in Florida and this District, Petco’s principal website

  (www.petco.com) reaches into Florida and this District, and Petco has advertised, promoted,

  offered for sale, sold, and distributed infringing products to customers and potential customers

  in Florida and this District using such retail stores and website; and (ii) Petco’s activities

  alleged herein were aimed at Florida and this District, Petco knew or should have known that

  its acts would cause harm to Plaintiffs, which are based in Florida and this District, and Petco

  maintains a substantial customer base in Florida and this District.

         6.        Venue is proper pursuant to 28 U.S.C. § 1391(b), (c) and 28 U.S.C. § 1400(a)

  because Petco or its agents reside or may be found in this District and a substantial part of the

  events or omissions giving rise to Plaintiffs’ claims occurred in this District.

                                     FACTUAL BACKGROUND

                                        Plaintiffs’ Business

         7.        Rifle Paper is in the business of, among other things, creating, producing,

  marketing, and selling greeting cards, postcards, invitations, stationery, calendars, journals,

  notepads, and other printed materials, all of which embody original artwork, designs, and text

  material. These products are marketed throughout the United States and internationally.

         8.        Rifle Holdings holds intellectual property rights in artwork, designs, and text

  material that it licenses to Rifle Paper to use in its products and to further license to other




                                                  2
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 3 of 12 PageID 3




  companies for use in their products in exchange for royalties. Those licensees include a seller

  of pet products, among other products.

         9.        Rifle Paper has expended a significant amount of effort and resources to brand

  itself around its designs and products. Among its many efforts, Rifle Paper maintains an active

  online presence by uploading and posting images of its designs and products to Instagram,

  Facebook, and Twitter on a frequent basis. Rifle Paper has also obtained press coverage for

  its designs and products in newspapers, magazines, and fashion blogs with national and

  international distributions.

         10.       In addition to its own website, riflepaperco.com, and its storefront in Winter

  Park, Florida, Rifle Paper sells or distributes products through national and international retail

  chains, and licensees of Rifle Paper likewise sell or distribute products bearing the licensed

  artwork, designs, and text material through national and international retail chains.

                  The Tapestry Design and Associated Copyright Registration

         11.       Rifle Holdings is the exclusive owner of an original design referred to as the

  “Tapestry Design.” The Tapestry Design is duly registered with the United States Copyright

  Office, as evidenced by Certificate of Registration No. VAu 1-230-328 (the “Copyright

  Registration”), dated January 13, 2016. A true and correct copy of the Copyright Registration

  and its corresponding deposit copy are attached hereto as Composite Exhibit 1.

         12.       Rifle Holdings has licensed the Tapestry Design to Rifle Paper, which has sold

  and distributed products using the Tapestry Design and further licensed the Tapestry Design

  to other companies for use in products.




                                                  3
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 4 of 12 PageID 4




         13.      Rifle Paper has also licensed the Tapestry Design to (i) Keds for use in a

  sneaker design; (ii) Loloi for use in rugs and decorative pillows; (iii) Corkcicle for use in a

  tumbler; (iv) Case-Mate for use in phone cases; (v) York Wallcoverings for use in wallpaper;

  (vi) RJR Fabrics/Cotton and Steel Fabrics for use in fabric; (vii) Paperless Post for use in online

  greeting cards and invitations; and (viii) Solly Baby for use in baby wraps.

         14.       The Tapestry Design has been used with differing color configurations and

  orientations in several products sold by Rifle Paper or its licensees, including, but not limited

  to drinkware, fabric, paperless online greetings, candles, baby wraps, shoes, phone cases,

  greeting cards and other stationery, wallpaper, rugs, and pillows, many of which are publicly

  accessible through Rifle Paper’s website.

         15.      Products featuring the Tapestry Design are publicly available in major retail

  outlets, including, but not limited to, Pottery Barn Teen, Barnes & Noble, Anthropologie,

  Francesca’s, Corkcicle.com, Amazon, The Container Store, The Paper Store, Keds.com,

  Fabric.com, Paperless Post, US Wall Decor, Relish Decor, Paper Source, Rugs & Home,

  Nebraska Furniture Mart, RC Wiley Home Furnishings, York Wallcoverings, Pom Paperie,

  and Sollybaby.com.

         16.      The Tapestry Design has received wide press coverage in magazines,

  newspapers, gift guides, and fashion blogs, including, but not limited to, The Boston Globe,

  Apartment Therapy, Entertainment Weekly, Real Simple, House & Home, Oprah Magazine,

  Refinery29, New York Magazine, HGTV, CNN, and E! Online, and is often featured on Rifle

  Paper’s Instagram account, which has one million followers.




                                                  4
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 5 of 12 PageID 5




         17.      Products reflecting the Tapestry Design have been offered for sale, sold, and

  widely disseminated by Rifle Paper and its licensees throughout the United States and

  internationally, including in California where Petco is based. To date, Rifle Paper and its

  licensees have sold tens of thousands of units of products incorporating the Tapestry Design.

                                   Petco’s Infringing Products

         18.      Petco operates animal and pet supply retail stores and a website throughout

  the United States, Mexico, and Puerto Rico and offers and sells pet leashes, harnesses, clothes,

  accessories, and other products under its “Bond & Co.” brand.

         19.      Petco operates over 50 stores in Florida and over a dozen in this District.

         20.      Petco has infringed Plaintiffs’ copyrights within this District and throughout

  the United States by using the Tapestry Design in connection with the manufacturing,

  distributing, promoting, advertising, offering for sale, and selling of two items of pet clothing

  under the “Bond & Co.” brand: (1) a navy dog jacket (the “Petco Jacket”), and (2) a knit dog

  sweater (the “Petco Sweater”) (collectively, the “Infringing Products”).

         21.      The Infringing Products incorporate floral artwork that is strikingly similar or,

  alternatively, substantially similar to Plaintiffs’ Tapestry Design. The Infringing Products are

  reflected in the images attached hereto as Exhibit 2.

         22.      The following comparison shows Rifle’s Tapestry Design (left) and the

  infringing design as used in the Petco Jacket:




                                                   5
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 6 of 12 PageID 6




         23.      The following additional comparisons show magnified portions of the

  Tapestry Design (left column) and the infringing design (right column):

                 Rifle Paper Co.                                 Bond & Co.




                                               6
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 7 of 12 PageID 7




         24.      As these comparisons show, the infringing design on the Petco Jacket copies

  the Tapestry Design with minor adjustments to coloration, spacing, and detail.




                                                7
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 8 of 12 PageID 8




         25.      For the Petco Sweater, Petco simply took elements from the infringing design

  on the Petco Jacket that were copied from the Tapestry Design and rearranged them on the

  Petco Sweater as reflected below:

                 Rifle Paper Co.                                 Bond & Co.




         26.      The following additional comparison shows the Tapestry Design (left column)

  and a magnified portion of infringing design (right column):

                 Rifle Paper Co.                                 Bond & Co.




                                                8
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 9 of 12 PageID 9




          27.      At no point did Petco seek or obtain any form of license or authorization to

  use the Tapestry Design.

          28.      At no point did Plaintiffs grant Petco any form of a license or authorization to

  use the Tapestry Design.

          29.      Upon learning of the sale of the Infringing Products, Plaintiffs’ counsel sent a

  demand letter to Petco on March 3, 2020 alleging copyright infringement and demanding that

  Petco cease and desist from such conduct (the “Infringement Notice”), attached hereto as

  Exhibit 3.

          30.      After receiving the Infringement Notice, Petco initially refused to cease

  selling, or offering for sale, the Infringing Products and simply indicated through counsel that

  the Infringing Products were seasonal items in the process of being phased out.

          31.      Upon information and belief, Petco continued to sell the Infringing Products

  after receiving the Infringement Notice and remains in possession of units of the Infringing

  Products although Petco claims to have eventually removed them from stores and its website.

          32.      As a result of the conduct alleged herein, Plaintiffs have been required to retain

  King, Blackwell, Zehnder & Wermuth, P.A. (“KBZW”). Plaintiffs are obligated to pay KBZW

  attorneys’ fees for its services in this matter.

          33.      All conditions precedent to this action have occurred, have been satisfied, or

  have been waived.




                                                     9
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 10 of 12 PageID 10




                                               COUNT I

                                       Copyright Infringement

           34.      Plaintiffs incorporate the allegations set forth in Paragraphs 1 through 33 above

   as if set forth fully herein.

           35.      Plaintiffs collectively own all rights, title, and interest to the copyright sought

   to be enforced herein.

           36.      Petco has produced, manufactured, distributed, promoted, advertised, and sold

   the Infringing Products in retail stores and online at petco.com under the “Bond & Co.” brand.

           37.      Petco’s use of the Tapestry Design in connection with the production,

   manufacture, distribution, promotion, advertisement, and sale of the Infringing Products was

   without Plaintiffs’ authorization, license, or consent, and therefore constitutes infringement in

   violation of 17 U.S.C. § 501.

           38.      Access to Plaintiffs’ Tapestry Design existed because the Tapestry Design was

   widely disseminated through Plaintiffs’ publicly accessible website, national and international

   product distribution, and social-media marketing.

           39.      The Infringing Products copy the protectable elements of Plaintiffs’ Tapestry

   Design, resulting in works strikingly similar or, alternatively, substantially similar to the

   Tapestry Design.

           40.      Petco knew or, through the exercise of ordinary business care and examination

   of the public record, should have known that it was infringing on the rights of Plaintiffs.

           41.      Petco’s infringement was willful, intentional, and in bad faith.




                                                   10
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 11 of 12 PageID 11




            42.    As a result of Petco’s acts, Plaintiffs have been damaged in an amount to be

   set at trial.

            43.    Due to Petco’s acts of copyright infringement, Petco has gained direct and

   indirect profits it would not have otherwise realized but for its infringement of Plaintiffs’

   copyrights.

            44.    Plaintiffs are entitled to disgorgement of Petco’s profits directly and indirectly

   attributable to its infringement.

            45.    Plaintiffs are further entitled to damages, attorneys’ fees, and costs under

   Section 504 and 505 of the Copyright Act, 17 U.S.C. § 101 et seq., given the willful,

   intentional, and bad faith nature of Petco’s copyright infringement.

            46.    Monetary damages cannot fully compensate Plaintiffs for the injury as a result

   of Petco’s infringement.

            47.    Plaintiffs do not have an adequate remedy at law and continue to suffer

   irreparable harm as a result of Petco’s infringement.

            WHEREFORE, Plaintiffs request that:

            a.     Petco, its officers, agents, co-conspirators, servants, affiliates, employees,
                   successors, and assigns, and all those in privity or acting in concert with Petco,
                   be:

                   (1)    preliminarily and permanently enjoined and restrained from directly or
                          indirectly selling products, or otherwise, infringing Plaintiffs’
                          copyrights;

                   (2)    ordered to deliver on oath, to be impounded during the pendency of this
                          action, all articles alleged to infringe Plaintiffs’ copyrights;

                   (3)    ordered to deliver on oath for destruction all infringing copies or
                          devices, including all plates, molds, matrices, and other means for
                          making the Infringing Products;


                                                  11
Case 6:20-cv-01646-WWB-LRH Document 1 Filed 09/08/20 Page 12 of 12 PageID 12




          b.     Plaintiffs be awarded damages, including all profits of Petco plus all losses of
                 Plaintiffs, the exact amount to be proven at the time of trial, or, if elected before
                 final judgment, statutory damages as available under the Copyright Act, 17
                 U.S.C. § 101 et seq.;

          c.     Petco account to Plaintiffs for its profits and any damages sustained by
                 Plaintiffs arising from the foregoing acts of infringement;

          d.     Plaintiffs be awarded pre-judgement interest, attorneys’ fees, and costs of this
                 action as allowed by law;

          e.     The aforesaid amounts be multiplied or otherwise enhanced as permitted by
                 law; and

          f.     Plaintiffs be awarded such further legal and equitable relief as the Court deems
                 just and proper.

                                     DEMAND FOR JURY TRIAL

          Plaintiffs respectfully demand a trial by jury as to all matters so triable pursuant to Rule

   38, Federal Rules of Civil Procedure.

          Dated: September 8, 2020

                                           /s/ Vincent Falcone III
                                           Vincent Falcone III
                                           Florida Bar No.: 0058553
                                           Robyn Kramer
                                           Florida Bar No. 0831100
                                           KING, BLACKWELL, ZEHNDER & WERMUTH, P.A.
                                           P.O. Box 1631
                                           Orlando, FL 32802-1631
                                           Telephone: (407) 422-2472
                                           Facsimile: (407) 648-0161
                                           Email: vfalcone@kbzwlaw.com
                                           Email: rkramer@kbzwlaw.com

                                           Counsel for Plaintiffs Rifle Holdings, LLC and
                                           Rifle, Inc. d/b/a Rifle Paper Co.




                                                  12
